United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3650
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Lonnie Lee Rhodes,                       *
                                         *    [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: May 15, 2006
                                  Filed: August 18, 2006
                                   ___________

Before LOKEN, Chief Judge, MELLOY and COLLOTON, Circuit Judges.
                             ___________

PER CURIAM.

       Lonnie Lee Rhodes pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g). At sentencing, the district court1 found that
Rhodes was subject to the Armed Career Criminal Act, 18 U.S.C. § 924(e), by reason
of three prior violent felony convictions for residential burglary. The court sentenced
Rhodes to the statutory minimum of 180 months in prison, varying downward from
his advisory guidelines sentencing range of 188-235 months. Rhodes appeals.


      1
       The HONORABLE SUSAN WEBBER WRIGHT, United States District
Judge for the Eastern District of Arkansas.
       Rhodes argues that the district court erred in increasing his sentence based on
judicial findings of prior convictions because the Supreme Court in Shepard v. United
States, 544 U.S. 13 (2005), implicitly overruled its prior decision in Almendarez-
Torres v. United States, 523 U.S. 224 (1998). We have previously rejected this
contention, concluding that “we are bound by Almendarez-Torres until the Supreme
Court explicitly overrules it.” United States v. Torres-Alvarado, 416 F.3d 808, 810
(8th Cir. 2005). He further argues that the district court violated his Sixth
Amendment rights under United States v. Booker, 543 U.S. 220 (2005), because the
court, rather than a jury, found both the fact and the nature of his prior convictions
in applying the Armed Career Criminal Act. Again, we have explicitly rejected this
contention. See United States v. Marcussen, 403 F.3d 982, 984 (8th Cir. 2005).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -2-